Case: 16-13596   Date Filed: 03/06/2020   Page: 1 of 47



                                                                     [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13596
                      ________________________

    D.C. Docket Nos. 6:14-md-02557-GAP-TBS, 6:14-cv-06000-GAP-TBS


AUTOMOTIVE ALIGNMENT & BODY SERVICE, INC., d.b.a. Pitalo Auto
Paint & Body,
ALEXANDER BODY SHOP, LLC, et al.,

                                                         Plaintiffs-Appellants,

                                  versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY, et al.,

                                                        Defendants-Appellees.

                      ________________________

                            No. 16-13601
                      ________________________

    D.C. Docket Nos. 6:14-md-02557-GAP-TBS, 6:14-cv-06001-GAP-TBS



GARY CONNS COLLISION CENTER, INC.,
CROSS PAINT & BODY SHOP, INC., et al.,

                                                         Plaintiffs-Appellants,

                                  versus
                Case: 16-13596       Date Filed: 03/06/2020      Page: 2 of 47




STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
STATE FARM FIRE & CASUALTY COMPANY, et al.,

                                                                     Defendants-Appellees.
                              ________________________

                                    No. 16-15467
                              ________________________

      D.C. Docket Nos. 6:14-md-02557-GAP-TBS, 6:14-cv-06003-GAP-TBS



ALPINE STRAIGHTENING SYSTEMS, d.b.a. Alpine Body Shop,
A.F. COLLISION REPAIR, INC., et al.,

                                                                       Plaintiffs-Appellants,

                                            versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
MID-CENTURY INSURANCE COMPANY, et al.,

                                                                     Defendants-Appellees.
                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (March 6, 2020)

Before WILLIAM PRYOR, MARTIN, and KATSAS, * Circuit Judges.

WILLIAM PRYOR, Circuit Judge:



       *
          Honorable Gregory G. Katsas, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.


                                               2
              Case: 16-13596     Date Filed: 03/06/2020    Page: 3 of 47



      These consolidated appeals require us to decide two jurisdictional questions

before reaching the merits: whether the district court had jurisdiction to adjudicate

amended complaints filed after its earlier orders of dismissal became final

judgments, and whether we have jurisdiction to review an order that the appellants

failed to designate in their notice of appeal. Three groups of automotive body

shops in Mississippi, Indiana, and Utah filed complaints against the major

automobile insurance companies. They asserted claims for relief under the

Sherman Act, 15 U.S.C. § 1, and state law based on the insurance companies’

alleged anticompetitive practices. The district court dismissed their first amended

complaints with leave to amend within a specified time. The Mississippi body

shops timely amended their complaint, but the Indiana and Utah body shops

missed the deadline and filed untimely second amended complaints. Under our

precedent, the orders dismissing the first amended complaints in the Indiana and

Utah actions became final judgments when the deadline to amend expired. The

district court never set aside those final judgments, so it was without jurisdiction to

permit the amendments and to adjudicate the second amended complaints. We

must vacate the orders that purported to do so.

      Although the Mississippi body shops timely amended their complaint, they

failed to designate the interlocutory order dismissing their antitrust claims in their

notice of appeal. But we conclude that we may review the order because the shops



                                           3
              Case: 16-13596      Date Filed: 03/06/2020    Page: 4 of 47



designated the final judgment into which the interlocutory order merged. On the

merits, we affirm the dismissal of the Mississippi body shops’ antitrust claims and

the denial of their motion to reconsider the dismissal of those claims. We also

affirm the dismissal of all but two of their claims under state law. Because two

body shops have adequately alleged claims of tortious interference, we vacate the

dismissal of those claims and remand for further proceedings.

                                 I. BACKGROUND

      These appeals arise from three lawsuits filed in Mississippi, Indiana, and

Utah by body shops that repair vehicles for individuals insured by the major

automobile insurance companies. The Judicial Panel on Multidistrict Litigation

transferred the actions to the Middle District of Florida for pretrial proceedings.

We recently decided en banc five similar appeals arising from the same

multidistrict litigation. See Quality Auto Painting Ctr. of Roselle, Inc. v. State

Farm Indem. Co., 917 F.3d 1249 (11th Cir. 2019) (en banc).

      Here, as in Quality Auto, the body shops allege that the insurance companies

have conspired to depress the prices they pay for repairs the body shops perform

for their insureds. The leader of this alleged conspiracy is State Farm, which sets a

“market rate” for labor in a geographic area using an electronic survey of shops in

the area and refuses to pay more for labor than the survey-determined market rate.

But the “survey” State Farm conducts is allegedly more sham than survey. State



                                           4
              Case: 16-13596     Date Filed: 03/06/2020    Page: 5 of 47



Farm allegedly uses faulty methods and outright manipulation of data to generate

“market rates” that are well below the real market rates for labor in a geographic

area. Still, State Farm advises the shops that it will pay no more for labor than the

“market rate” determined by its survey. And the other insurance companies also

advise the body shops that they will pay no more for labor than the “market rate”

determined by State Farm.

      The body shops also allege that the insurance companies use other unsavory

business practices to reduce the prices they pay for repairs. For example, the

insurance companies allegedly refuse to pay for necessary repairs and procedures,

and they allegedly require the body shops to use subpar “aftermarket” parts instead

of new parts. They also allegedly “steer” their insureds away from noncompliant

body shops and toward body shops that comply with their pricing demands and

other requirements. If an insured plans to use a noncompliant body shop for

repairs, the insurance company allegedly will tell its insured that the body shop has

had quality issues, charges more than other shops, takes longer than other shops, or

performs work that the insurance company cannot guarantee. Some body shops

have lost prospective customers because of the insurance companies’ alleged

steering. The body shops also allege that the insurance companies collectively

agree to steer customers away from noncompliant body shops.

      Based on these allegations, the body shops assert claims of horizontal price-



                                          5
              Case: 16-13596     Date Filed: 03/06/2020    Page: 6 of 47



fixing and group boycott in violation of the Sherman Act, 15 U.S.C. § 1, and

claims of quantum meruit and tortious interference under state law. The

Mississippi body shops also bring a claim under a state statute that prohibits

insurers from requiring their insureds to use a particular body shop for repairs. See

Miss. Code Ann. § 83-11-501.

      The district court dismissed the first amended complaints in all three actions

for failure to state a claim, Fed. R. Civ. P. 12(b)(6). But the orders of dismissal

were without prejudice to the body shops’ right to amend their complaints within a

specified time. The day before their deadline expired, the Mississippi body shops

moved for an extension of time to amend their complaint. They filed their second

amended complaint two days later, and the district court accepted the complaint as

timely. But the Indiana and Utah body shops missed the deadline to amend their

complaints. They instead filed untimely second amended complaints without ever

moving for an extension of time.

      The insurance companies in the Indiana and Utah actions moved to strike the

untimely second amended complaints and close the cases. They argued that the

first orders of dismissal became final judgments when the time to amend expired

without the body shops either filing an amended complaint or moving for an

extension of time. Relying on our decision in Hertz Corporation v. Alamo Rent-A-

Car, Incorporated, 16 F.3d 1126 (11th Cir. 1994), the insurance companies argued



                                           6
               Case: 16-13596     Date Filed: 03/06/2020     Page: 7 of 47



that the district court lost its prejudgment powers to extend the time to amend

when the first orders of dismissal became final.

      The Indiana and Utah body shops opposed the motions to strike and argued

that they failed to timely amend their complaints because of excusable neglect. The

Indiana body shops explained that they experienced problems with the electronic

filing system, which caused them to miss the deadline to amend by several hours.

And the Utah body shops explained that they missed the deadline to amend by two

days because they miscalculated the time to amend under the Federal Rules of

Civil Procedure.

      The district court denied the insurance companies’ motions to strike. It

construed the body shops’ briefs opposing the motions to strike as motions for an

after-the-fact extension of time to amend their complaints, which it granted. See

Fed. R. Civ. P. 6(b)(1)(B). The district court allowed the Indiana and Utah actions

to proceed based on the untimely second amended complaints.

      The insurance companies moved to dismiss the second amended complaints

in all three actions for failure to state a claim, Fed. R. Civ. P. 12(b)(6). The district

court referred the motions to a magistrate judge to prepare a report and

recommendation on the body shops’ claims under state law, but it ruled that the

complaints failed to state claims of horizontal price-fixing or group boycott under

the Sherman Act and dismissed those claims with prejudice. The body shops



                                            7
              Case: 16-13596     Date Filed: 03/06/2020    Page: 8 of 47



moved for reconsideration of those dismissals based on alleged newly discovered

evidence of price-fixing, Fed. R. Civ. P. 59(e), but the district court denied the

motions. It reasoned in part that the body shops failed to show the new evidence

was previously unavailable, so they could not obtain relief based on that evidence.

After the magistrate judge issued a report and recommendation on the claims under

state law, the district court also dismissed those claims, Fed. R. Civ. P. 12(b)(6).

      The body shops appealed. In their notices of appeal, the Mississippi and

Indiana body shops designated only the order denying their motion for

reconsideration and the final order dismissing their claims under state law. They

did not designate the interlocutory order dismissing their antitrust claims. The Utah

body shops designated all three of these orders in their notice of appeal.

                          II. STANDARDS OF REVIEW

      We review jurisdictional questions and the dismissal of a complaint de novo.

Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d 1283, 1287 (11th Cir. 2011);

Bourtzakis v. U.S. Att’y Gen., 940 F.3d 616, 619 (11th Cir. 2019). We review the

denial of a motion for reconsideration, Fed. R. Civ. P. 59(e), for an abuse of

discretion. Lockard v. Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir. 1998).

                                 III. DISCUSSION

      We divide our discussion in five parts. First, we explain that we lack

jurisdiction to decide the merits of the Indiana and Utah appeals. Second, we



                                           8
              Case: 16-13596     Date Filed: 03/06/2020    Page: 9 of 47



explain that we have jurisdiction to review the order dismissing the Mississippi

body shops’ antitrust claims. Third, we conclude that the district court correctly

dismissed those antitrust claims. Fourth, we conclude that the district court did not

abuse its discretion when it denied the Mississippi body shops’ motion to

reconsider its dismissal of their antitrust claims. And fifth, we conclude that the

district court correctly dismissed most of the Mississippi body shops’ claims under

state law.

       A. We Lack Jurisdiction to Decide the Merits of the Indiana and Utah
                                      Appeals.

      We directed the parties in the Indiana and Utah appeals to address whether

the body shops’ failure to timely amend their complaints deprives us of jurisdiction

to decide the merits of those appeals under Hertz Corporation v. Alamo Rent-A-

Car, Incorporated, 16 F.3d 1126 (11th Cir. 1994). The insurance companies argue

that we lack jurisdiction because the orders dismissing the first amended

complaints became final judgments under Hertz when the deadline to amend

expired. The body shops respond that any error in adjudicating the untimely

complaints was harmless, Fed. R. Civ. P. 61, and does not deprive us of

jurisdiction. We agree with the insurance companies that Hertz controls.

      In Hertz, we considered the effect of a plaintiff’s failure to timely amend its

complaint after the district court dismissed the complaint with leave to amend

within a specified time. 16 F.3d at 1127–28. After the deadline to amend expired,

                                           9
             Case: 16-13596     Date Filed: 03/06/2020   Page: 10 of 47



one of the defendants, Alamo Rent-A-Car, moved the district court to amend the

judgment, Fed. R. Civ. P. 59(e), to a dismissal with prejudice. Hertz, 16 F.3d at

1128. The district court granted the motion and entered an order dismissing Hertz’s

complaint with prejudice as to Alamo. Id. We held that the district court lacked

jurisdiction to amend the judgment because Alamo’s Rule 59(e) motion was

untimely. Id. at 1132–33. We explained that the time to move to amend a judgment

under Rule 59(e) begins to run upon the entry of a final judgment. Id. at 1132. And

relying on an earlier decision, we held that an order dismissing a complaint with

leave to amend within a specified time becomes a final judgment if the deadline to

amend expires without the plaintiff amending its complaint or seeking an extension

of time. Id. 1132–33 (citing Schuurman v. Motor Vessel Betty K V, 798 F.2d 442

(11th Cir. 1986)). Because Alamo did not file a timely postjudgment motion, we

concluded that the district court “surrendered jurisdiction over the dispute between

Hertz and Alamo” when the deadline to amend the complaint expired. Id. at 1133.

      Hertz establishes that an order dismissing a complaint with leave to amend

within a specified time becomes a final judgment if the time allowed for

amendment expires without the plaintiff seeking an extension. Id. at 1132–33. And

when the order becomes a final judgment, the district court loses “all its

prejudgment powers to grant any more extensions” of time to amend the

complaint. Id. at 1133. The only recourse for a plaintiff who seeks to set aside the



                                         10
             Case: 16-13596     Date Filed: 03/06/2020    Page: 11 of 47



final judgment is to appeal, Fed. R. App. P. 3, move to alter or amend the

judgment, Fed. R. Civ. P. 59(e), or move for relief from the final judgment, Fed. R.

Civ. P. 60(b).

      The orders dismissing the first amended complaints in the Indiana and Utah

actions became final judgments under Hertz when the body shops missed their

deadline to amend. The district court dismissed the body shops’ first amended

complaints with leave to amend within a specified time, and the Indiana and Utah

body shops missed the deadline to amend without ever seeking an extension of

time. So the orders of dismissal became final judgments when the deadline to

amend expired. See Hertz, 16 F.3d at 1132–33. The body shops never appealed

those final judgments, so we lack appellate jurisdiction to review them. See 28

U.S.C. § 1291. And they never moved to set aside those final judgments under

Rules 59(e) or 60(b), so the district court “surrendered jurisdiction” of the Indiana

and Utah actions when the deadline to amend expired. Hertz, 16 F.3d at 1133. The

district court’s orders entered after that time were “a nullity” and must be vacated.

Id.

      Instead of recognizing that its first orders of dismissal became final

judgments when the deadlines to amend expired, the district court relied on Rule

6(b)(1)(B) to extend the time for the body shops to file their second amended

complaints after the original deadlines expired. That rule provides, “When an act



                                          11
              Case: 16-13596     Date Filed: 03/06/2020    Page: 12 of 47



may or must be done within a specified time, the court may, for good cause, extend

the time . . . on motion made after the time has expired if the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Although the body shops

never moved for relief under Rule 6, the district court construed their briefs

opposing the insurance companies’ motions to strike their second amended

complaints as motions for an extension of time under Rule 6(b)(1)(B). So

construed, the district court granted the motions and allowed the Indiana and Utah

actions to proceed based on the untimely second amended complaints.

      The district court erred. Rule 6(b)(1)(B) does not allow a district court to

extend the time for a party to act after it has entered a final judgment. Although in

Hertz we reserved the question whether a district court may grant a postjudgment

extension of time to amend a complaint under Rule 6(b)(1)(B), see 16 F.3d at 1133

n.13, we now hold that the rule does not permit postjudgment extensions of time.

      Rule 6(b)(1)(B) does not apply postjudgment for two reasons. First, the

general/specific canon requires that we not interpret the general provision for a

time extension in Rule 6(b)(1)(B) to circumvent the specific requirements for

obtaining relief from a final judgment in Rules 59(e) and 60(b). And second,

Federal Rule of Appellate Procedure 4(a) contains an exhaustive list of the

postjudgment motions available to litigants under the Federal Rules of Civil

Procedure, but it omits motions under Rule 6(b)(1)(B) from the list. That omission



                                          12
             Case: 16-13596     Date Filed: 03/06/2020   Page: 13 of 47



is best explained by concluding that Rule 6(b)(1)(B) does not apply postjudgment.

      The general/specific canon makes clear that a district court may not use Rule

6(b)(1)(B) to relieve a party from the effects of a final judgment. When a civil

action concludes without a trial, the Federal Rules of Civil Procedure specifically

provide two ways to disturb a final judgment. See Fed. R. Civ. P. 59(e) (“Motion to

Alter or Amend a Judgment”); Fed. R. Civ. P. 60(b) (“Grounds for Relief from a

Final Judgment”). The Rules Committee knew how to provide for relief from a

final judgment, and when it did so, it always used the term “judgment” and

carefully limited the time and circumstances in which a party may ask a court to

disturb the judgment. See Fed. R. Civ. P. 59(e) (motions to alter or amend a

judgment “must be filed no later than 28 days after the entry of the judgment”);

Fed. R. Civ. P. 60(c)(1) (motions for relief from judgment based on excusable

neglect must be filed “no more than a year after the entry of the judgment”). In

contrast to Rules 59 and 60, Rule 6(b)(1)(B) neither uses the word “judgment” nor

imposes a time limit for seeking a post-expiration extension of time based on

excusable neglect. We cannot read Rule 6(b)(1)(B), a general provision governing

extensions of time, to circumvent the specific time limits in Rules 59 and 60 that

exist to protect the finality of judgments. See RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 566 U.S. 639, 646 (2012) (“General language of a statutory

provision, although broad enough to include it, will not be held to apply to a matter



                                         13
             Case: 16-13596     Date Filed: 03/06/2020   Page: 14 of 47



specifically dealt with in another part of the same enactment.” (alteration omitted)

(internal quotation marks omitted)); Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts § 28, at 183.

      And to be clear, circumvention of the time limits in Rules 59 and 60 is

exactly what affirming the use of Rule 6(b)(1)(B) to set aside a final judgment

would entail. If we read Rule 6(b)(1)(B) to apply postjudgment, a plaintiff could

seek a postjudgment extension of time to amend its complaint based on excusable

neglect at any time after the entry of judgment. That reading would turn the time

limits for seeking relief from a final judgment in Rules 59 and 60 into surplusage.

See Scalia & Garner, Reading Law § 26, at 174. Reading the Rules as a whole

makes it clear that postjudgment relief is governed by Rules 59(e) and 60(b), not

Rule 6(b)(1)(B). See id. § 24, at 167 (“The text must be construed as a whole.”).

      Federal Rule of Appellate Procedure 4(a) also provides strong evidence that

Rule 6(b)(1)(B) does not apply postjudgment. The time to appeal begins to run

upon the entry of a final judgment, Fed. R. App. P. 4(a)(1)(A), and the Appellate

Rules toll that time only upon the filing of specified postjudgment motions, id. r.

4(a)(4)(A). A motion under Rule 6(b)(1)(B) is not one of the tolling motions

identified in Appellate Rule 4(a)(4)(A), which otherwise lists all the postjudgment

motions allowed by the Federal Rules of Civil Procedure. See id. The omission of

Rule 6(b)(1)(B) strongly suggests that it operates only prejudgment. After all, it



                                         14
               Case: 16-13596   Date Filed: 03/06/2020   Page: 15 of 47



would be odd for the Federal Rules silently to create a single postjudgment motion

that does not toll the time to appeal. The omission of Rule 6(b)(1)(B) from

Appellate Rule 4(a)(4)(A) is better explained by concluding that a motion under

Rule 6 is not a postjudgment motion at all than by concluding that it is the lone

postjudgment motion that does not toll the time to appeal.

      Rule 6(b)(1)(B) did not empower the district court to set aside the final

judgments against the Indiana and Utah body shops. The only remaining question

is whether we may construe the district court’s actions under Rule 6 as granting a

postjudgment motion under Rules 59(e) or 60(b). But we do not need to decide that

question because the body shops have waived any argument that we should

construe the orders in that manner.

      We directed the parties in the Indiana and Utah appeals to file supplemental

briefs about whether we should construe the grant of relief under Rule 6(b)(1)(B)

as granting a postjudgment motion under Rules 59(e) or 60(b). In response to that

order, the body shops wrote, “This Court should not proceed under Rules 59 or

60(b).” The insurance companies likewise responded that we should not construe

the district court as having granted relief under Rules 59(e) or 60(b). Because the

parties agree that we should not construe the district court as having granted a

postjudgment motion under Rules 59(e) or 60(b), we need not decide whether we

could do so.



                                         15
              Case: 16-13596     Date Filed: 03/06/2020    Page: 16 of 47



      The district court never vacated its orders dismissing the first amended

complaints, so it “surrendered jurisdiction” of the Indiana and Utah actions when

the body shops’ deadline to amend their complaints expired. Hertz, 16 F.3d at

1133. And the body shops never appealed those orders, so we cannot review them

now, long after the deadline to appeal has expired. The orders dismissing the first

amended complaints are the operative final judgments that bind the parties in the

Utah and Indiana actions.

     B. We Have Jurisdiction to Review the Dismissal of the Mississippi Body
                              Shops’ Antitrust Claims.

      Federal Rule of Appellate Procedure 3(c)(1)(B) provides that a “notice of

appeal must . . . designate the judgment, order, or part thereof being appealed.”

Fed. R. App. P. 3(c)(1)(B). Although we must “construe Rule 3 liberally when

determining whether it has been complied with, noncompliance is fatal to an

appeal.” Smith v. Barry, 502 U.S. 244, 248 (1992). The Supreme Court has

explained that “Rule 3’s dictates are jurisdictional in nature, and their satisfaction

is a prerequisite to appellate review.” Id.; see also Torres v. Oakland Scavenger

Co., 487 U.S. 312, 317 (1988); Gonzalez v. Thaler, 565 U.S. 134, 147 (2012).

      Because the content requirements of Rule 3 are jurisdictional, we must

assure ourselves that the Mississippi body shops complied with them before

reaching the merits. In their notice of appeal, the shops designated only the order

denying their motion for reconsideration of their antitrust claims and the final order

                                          16
              Case: 16-13596     Date Filed: 03/06/2020    Page: 17 of 47



dismissing their remaining claims under state law. They did not designate the

earlier interlocutory order that dismissed their antitrust claims. For that reason,

some of the insurance companies argue that we lack jurisdiction to review that

undesignated order.

      We first acknowledge that recent decisions of the Supreme Court call into

question its earlier decisions, see Smith, 502 U.S. at 248; Torres, 487 U.S. at 317,

that the content requirements for notices of appeal are jurisdictional. In recent

years, the Supreme Court has been careful to distinguish between jurisdictional

rules, which define the cases or persons within a court’s adjudicatory authority,

and mandatory claim-processing rules, which govern the orderly process of

litigation. See, e.g., Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1848–49 (2019). The

Court has held that time limits to file an appeal are jurisdictional if they appear in a

statute, Bowles v. Russell, 551 U.S. 205, 206–07 (2007), but not if they appear in a

court-made rule, Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16–

17 (2017). It has also held that other time limits in court-made procedural rules are

nonjurisdictional claim-processing rules. See Eberhart v. United States, 546 U.S.
12, 15–16 (2005) (time limit to move for a new trial in Federal Rule of Criminal

Procedure 33); Kontrick v. Ryan, 540 U.S. 443, 446–47 (2004) (time limit to object

to the debtor’s discharge in Federal Rule of Bankruptcy Procedure 4004).

      These recent decisions rest on the principle that “[o]nly Congress may



                                           17
             Case: 16-13596      Date Filed: 03/06/2020   Page: 18 of 47



determine a lower federal court’s subject-matter jurisdiction.” Kontrick, 540 U.S.

at 452 (citing U.S. Const. art. III, § 1); see also Hamer, 138 S. Ct. at 17 (“[A]

provision governing the time to appeal in a civil action qualifies as jurisdictional

only if Congress sets the time.”). That principle calls the precedents treating the

requirements of Rule 3(c) as jurisdictional into doubt. See, e.g., Torres, 487 U.S. at

317; C. A. May Marine Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th

Cir. 1981). After all, the requirements that a notice of appeal “specify the party or

parties taking the appeal,” Fed. R. App. P. 3(c)(1)(A), and “designate the

judgment, order, or part thereof being appealed,” id. 3(c)(1)(B), appear only in a

court rule, not a statute. But we are bound to follow Torres and later precedents on

this issue until the Supreme Court overrules them. See Evans v. Sec’y, Fla. Dep’t

of Corr., 699 F.3d 1249, 1263 (11th Cir. 2012).

      Although Supreme Court precedent requires us to treat the content

requirements of Rule 3(c) as jurisdictional, we would still have to decide whether

the body shops complied with them even if Rule 3(c) provided only mandatory

claim-processing rules. Several of the insurance companies in the Mississippi

appeal raised the body shops’ failure to designate the order dismissing their

antitrust claims in their opening briefs. “If properly invoked, mandatory claim-

processing rules must be enforced.” Hamer, 138 S. Ct. at 17 (emphasis added). So

we would enforce Rule 3(c) here, at least with respect to the insurance companies



                                          18
              Case: 16-13596     Date Filed: 03/06/2020    Page: 19 of 47



that raised it, even if it were a nonjurisdictional claim-processing rule.

      To determine whether the Mississippi body shops complied with the

requirement that a notice of appeal “designate the judgment, order, or part thereof

being appealed,” Fed. R. App. P. 3(c)(1)(B), we must resolve an intracircuit split of

authority. One line of precedent holds that a notice of appeal that designates the

final judgment allows us to review “all prior non-final orders and rulings which

produced the judgment.” Barfield v. Brierton, 883 F.2d 923, 930 (11th Cir. 1989);

see also Kong v. Allied Prof’l Ins. Co., 750 F.3d 1295, 1301 (11th Cir. 2014).

Under Barfield, if the notice of appeal designates the final, appealable judgment,

see 28 U.S.C. § 1291, we may review any undesignated interlocutory orders that

produced the judgment without further inquiry into whether the appellant intended

to appeal those orders. Barfield, 883 F.2d at 930; see also Kong, 750 F.3d at 1301

(applying the rule of Barfield without conducting an intent inquiry); Toomey v.

Wachovia Ins. Servs., Inc., 450 F.3d 1225, 1228 n.2 (11th Cir. 2006) (same); Club

Car, Inc. v. Club Car (Quebec) Imp., Inc., 362 F.3d 775, 785 & n.5 (11th Cir.

2004) (same), abrogated on other grounds by Innovative Clinical & Consulting

Servs., LLC v. First Nat’l Bank of Ames, 620 S.E.2d 352 (Ga. 2005), as recognized

in Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1258–

59 & n.7 (11th Cir. 2010). But under a later line of precedent, we lack jurisdiction

to review undesignated interlocutory orders if the appellant’s intent to appeal those



                                          19
             Case: 16-13596      Date Filed: 03/06/2020   Page: 20 of 47



orders is unclear—even if the notice of appeal designates the final, appealable

judgment. Seminole Tribe of Fla. v. Stranburg, 799 F.3d 1324, 1343–44 (11th Cir.

2015); White v. State Farm Fire & Cas. Co., 664 F.3d 860, 863–64 (11th Cir.

2011); Moton v. Cowart, 631 F.3d 1337, 1340 n.2 (11th Cir. 2011); Whetstone

Candy Co. v. Kraft Foods, Inc., 351 F.3d 1067, 1079–80 (11th Cir. 2003). In those

decisions, we looked to the face of the notice of appeal or the appellant’s initial

brief to determine the appellant’s intent and concluded that an intent to appeal the

undesignated orders was lacking, so we lacked jurisdiction. Seminole Tribe, 799
F.3d at 1343–44; White, 664 F.3d at 864; Moton, 631 F.3d at 1340 n.2; Whetstone

Candy, 351 F.3d at 1079–80.

      The later precedents—Seminole Tribe, White, Moton, and Whetstone

Candy—did not mention our earlier precedent Barfield, which reviewed an

undesignated interlocutory order because the notice of appeal designated the final

judgment. Instead, the later precedents cited two other decisions decided before

Barfield. The pre-Barfield decisions held that we lacked jurisdiction to review one

part of an order designated in the notice of appeal because the notice specifically

identified one or more other parts of the same order as the subject of the appeal.

See Pitney Bowes, Inc. v. Mestre, 701 F.2d 1365, 1374 (11th Cir. 1983) (“[T]he

notice specifically stated that the appeal was only ‘from those portions’ of the

order that dealt with issues raised in the summary judgment motions.”); C. A. May



                                          20
             Case: 16-13596     Date Filed: 03/06/2020   Page: 21 of 47



Marine Supply, 649 F.2d at 1055 (“The notice of appeal expressly refers to that

portion of the order denying the appellant’s motion for a new trial.”). In both

decisions, we explained that the appellant’s intent to appeal the unmentioned

portions of the designated order was unclear, so we lacked jurisdiction to review

those portions. Pitney Bowes, 701 F.2d at 1374; C. A. May Marine Supply, 649
F.2d at 1056. In contrast, Seminole Tribe, White, Moton, and Whetstone Candy

decided whether the appellants clearly intended to appeal the undesignated

interlocutory orders—not unmentioned portions of a designated order. Seminole

Tribe, 799 F.3d at 1343–44; White, 664 F.3d at 863–64; Moton, 631 F.3d at 1340

n.2; Whetstone Candy, 351 F.3d at 1079–80.

      When faced with an intracircuit conflict, we must follow our earliest

precedent, CSX Transp., Inc. v. Gen. Mills, Inc., 846 F.3d 1333, 1338 (11th Cir.

2017), which means we must follow Barfield instead of Seminole Tribe, White,

Moton, and Whetstone Candy, see id. at 1340. The pre-Barfield decisions that our

later precedents cited—Pitney Bowes and C. A. May Marine Supply—provided no

basis to depart from the holding of Barfield that designation of the final, appealable

order allows us to review any earlier interlocutory orders that produced the

judgment. Barfield is consistent with the holdings of Pitney Bowes and C. A. May

Marine Supply, which control when a notice of appeal designates a specific part of

an order for appeal and leaves undesignated other parts of the same order. See



                                         21
             Case: 16-13596     Date Filed: 03/06/2020    Page: 22 of 47



Pitney Bowes, 701 F.2d at 1374; C. A. May Marine Supply, 649 F.2d at 1056.

Indeed, Barfield itself acknowledged this distinction. 883 F.2d at 930 (explaining

that the rule of C. A. May Marine Supply applies when an order decides multiple

“separate issues” and the notice of appeal expressly designates “one part of [that]

order,” but not when an appellant “seeks review of the entire final judgment”). And

because our later precedents failed to mention Barfield, they also failed to

acknowledge that Barfield made this distinction.

      Following our earlier precedent, we hold that when a notice of appeal

designates the final, appealable order—and does not identify specific parts of that

order for appeal—we have jurisdiction to review that order and any earlier

interlocutory orders that produced the judgment. In their notice of appeal, the

Mississippi body shops designated the final, appealable order that dismissed their

remaining claims under state law. The order was “final,” 28 U.S.C. § 1291,

because it was the order “by which [the] district court disassociate[d] itself from

the case.” Drummond Co. v. Terrance P. Collingsworth, Conrad & Scherer, LLP,

816 F.3d 1319, 1322 (11th Cir. 2016) (internal quotation marks omitted). In that

order, the district court dismissed the body shops’ remaining state claims with

prejudice and directed the Clerk “to close the file.” The order “end[ed] the

litigation on the merits and [left] nothing more for the court to do but execute the

judgment.” Id. (internal quotation marks omitted). So we can review the



                                          22
              Case: 16-13596     Date Filed: 03/06/2020    Page: 23 of 47



undesignated interlocutory order that dismissed their antitrust claims because that

order was a “step[] towards [the] final judgment into which [it] merge[d].”

Barfield, 883 F.2d at 931 (internal quotation marks omitted).

      Except for Seminole Tribe, White, Moton, and Whetstone Candy, this rule

accords with our precedent. We have often reviewed undesignated interlocutory

orders where the notice of appeal designated the final judgment, although we have

sometimes engaged in unnecessary inquiries about the appellant’s intent or

prejudice to the appellee. See Davila v. Gladden, 777 F.3d 1198, 1203, 1208 n.5

(11th Cir. 2015); Kong, 750 F.3d at 1301; KH Outdoor, LLC v. City of Trussville,

465 F.3d 1256, 1258–60 (11th Cir. 2006); Toomey, 450 F.3d at 1228 n.2; Club

Car, 362 F.3d at 785 & n.5; Barfield, 883 F.2d at 930; Comfort Trane Air

Conditioning Co. v. Trane Co., 592 F.2d 1373, 1376, 1390 & n.15 (5th Cir. 1979).

And this rule continues to acknowledge that a notice of appeal that identifies a

specific part of a designated order for appeal does not confer jurisdiction to review

unmentioned parts of the order. See Riccard v. Prudential Ins. Co., 307 F.3d 1277,

1290 n.12 (11th Cir. 2002); Pitney Bowes, 701 F.2d at 1374; C. A. May Marine

Supply, 649 F.2d at 1056.

      Although we stated in a pre-Barfield decision that “we will not expand [a

notice of appeal] to include . . . orders not specified unless the overriding intent to

appeal these orders is readily apparent on the face of the notice,” Osterneck v. E.T.



                                           23
              Case: 16-13596      Date Filed: 03/06/2020    Page: 24 of 47



Barwick Indus., Inc., 825 F.2d 1521, 1528–29 (11th Cir. 1987), that statement is

dicta and does not bind us. The issue in Osterneck was the effect of naming some

but not all of the appellees in a notice of appeal, not the effect of failing to

designate an interlocutory order. Id. at 1528–29. Our statement about undesignated

orders in Osterneck was not necessary to the decision we reached, so it is not part

of our holding. See Fresh Results, LLC v. ASF Holland, B.V., 921 F.3d 1043, 1049

(11th Cir. 2019) (“[R]egardless of what a court says in its opinion, the decision can

hold nothing beyond the facts of that case.” (internal quotation marks omitted)).

We are bound by the holding of Barfield that designation of the final judgment

allows us to review “all prior non-final orders and rulings which produced the

judgment.” 883 F.2d at 930.

      C. The District Court Correctly Dismissed the Mississippi Body Shops’
                                 Antitrust Claims.

      The Mississippi body shops assert two antitrust claims against the insurance

companies. They allege that the insurance companies engaged in a horizontal

price-fixing conspiracy and a group boycott in violation of the Sherman Act, 15

U.S.C. § 1. We conclude that the district court correctly dismissed these claims.

      We recently decided en banc several appeals by other body shops that raised

similar claims of horizontal price-fixing and group boycott. See Quality Auto, 917
F.3d at 1262–72. Here, as in Quality Auto, the body shops allege that the insurance

companies conspired to fix the prices they will pay for repairs the shops perform

                                           24
              Case: 16-13596     Date Filed: 03/06/2020    Page: 25 of 47



for their insureds. The body shops also allege that the insurance companies

conspired to boycott shops that fail to comply with their pricing demands by

collectively steering insureds away from noncompliant body shops. In Quality

Auto, we held that the body shops’ allegations were insufficient to state claims of

horizontal price-fixing or group boycott. Id. at 1262–72. The factual allegations of

the Mississippi complaint are very similar to the allegations we held insufficient in

Quality Auto, but they differ in some respects. For that reason, we consider in this

appeal only those allegations that materially differ from the allegations we held

insufficient in Quality Auto.

      To state a claim of horizontal price-fixing or group boycott, the body shops

must allege, among other elements, facts that plausibly suggest “an agreement or

conspiracy among the Insurance Companies.” Id. at 1262; see also id. at 1260.

Under this standard, “the crucial question is whether the challenged

anticompetitive conduct stems from independent decision or from an agreement,

tacit or express.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007) (alterations

adopted) (internal quotation marks omitted). Allegations of parallel conduct, even

conscious parallelism, are insufficient standing alone to raise an inference of

conspiracy. Quality Auto, 917 F.3d at 1261–62. Where a conspiracy claim rests on

allegations of parallel conduct, a plaintiff must allege sufficient “plus factors” to

make the parallel conduct “more probative of conspiracy than of conscious



                                           25
             Case: 16-13596     Date Filed: 03/06/2020    Page: 26 of 47



parallelism.” Id. at 1262 (internal quotation marks omitted).

      We begin with the body shops’ allegations of price-fixing. In their brief, the

Mississippi body shops identify three allegations from their complaint relevant to

their price-fixing claim that materially differ from the allegations in Quality Auto.

We review each of the allegations and conclude that none of them plausibly

suggests a prior agreement to fix prices.

      First, the body shops allege that “in Oklahoma, Chad Turner of USAA told

Blevins Paint and Body that labor rates would be going up shortly because the new

State Farm survey results had just been sent out and it would take USAA a couple

of weeks to put them in motion.” To begin, this allegation is irrelevant to the

Mississippi body shops’ claims because it pertains to the actions of insurance

companies in Oklahoma. The Mississippi complaint contains no allegation that

State Farm shares its “market rate” surveys for Mississippi with other insurance

companies. Instead, the complaint alleges only that the other insurance companies

tell the body shops that “they will pay no more than State Farm pays for labor.”

And we have already held that this allegation of “price leadership”—“[f]ollowing

the example set by a competitor, without agreeing to do so in advance”—“is

insufficient to establish the existence of an agreement.” Id. at 1264 (internal

quotation marks omitted).

      Even if this allegation were relevant to the Mississippi action, it does not



                                            26
              Case: 16-13596     Date Filed: 03/06/2020   Page: 27 of 47



plausibly suggest a price-fixing conspiracy instead of price leadership. The

allegation does not say to whom the State Farm survey results were “sent out”—

they could have been sent either to the body shops with whom State Farm does

business or to other insurance companies. The first interpretation is entirely

consistent with lawful price leadership: State Farm sends out its new labor rates to

the body shops with whom it deals, and USAA independently matches those prices

in short order. This allegation is not enough to “make[] collusion more plausible

than conscious parallelism.” Id. at 1263.

      Second, the body shops allege that when State Farm alters its “market rate”

for labor, the other insurance companies match State Farm’s new rate within a

period of weeks. But this allegation again suggests only price leadership, not a

prior agreement to fix prices. See id. at 1264. Although the body shops allege that

State Farm does not publicly disclose its market rate, we explained in Quality Auto

that failing to publicly disclose the market rate and keeping the market rate secret,

which could make uniform pricing suggestive of a conspiracy, “are two very

different things.” Id. “[T]hat State Farm does not issue a press release with the

market rate does not foreclose the possibility that it is publicly known.” Id. And as

in Quality Auto, the Mississippi complaint makes clear “that State Farm must

necessarily tell the rate to every repair shop in a given geographic area” when it

reimburses the shops at that rate. Id.



                                            27
              Case: 16-13596     Date Filed: 03/06/2020     Page: 28 of 47



      Third, the body shops allege that many of the insurance companies have

offered the same false reasons for refusing to pay the body shops’ posted labor

rates and have used the same threatening tactics to discourage the body shops from

discussing their rates with each other. Several insurance companies have told

individual shops that “they are the only shop[s] trying to raise their rates,” and that

they will not honor the shops’ posted rates for that reason. Insurance companies

have also told individual body shops that “if they discuss labor rates with each

other, they will be price fixing and breaking the law.”

      These allegations of uniform tactics do not plausibly suggest a conspiracy

because there is no reason to believe these practices are “somehow idiosyncratic

and not to be expected as within the ‘wide swath of rational and competitive

business strategy unilaterally prompted by common perceptions of the market.’”

Id. at 1266 (quoting Twombly, 550 U.S. at 554). The use of common tactics by

competitors suggests a conspiracy “only if such usage would not plausibly arise

from ‘independent responses to common stimuli.’” Id. at 1267 (quoting Twombly,
550 U.S. at 556 n.4). Here, as in Quality Auto, it is just as plausible that the

insurance companies independently use these similar tactics to avoid paying higher

prices for repairs as it is that the insurance companies’ tactics are the result of a

prior agreement. See id. The body shops’ allegations of uniform tactics do not raise

a plausible inference of conspiracy.



                                           28
             Case: 16-13596     Date Filed: 03/06/2020    Page: 29 of 47



      In addition to their allegations about price-fixing, the Mississippi body shops

also identify two allegations relevant to their boycott claim that were not present in

Quality Auto. To review, the essence of the boycott claim is that the insurance

companies agreed to steer customers away from any body shops that left their

direct repair programs or otherwise refused to conform to their pricing demands.

See id. at 1271 (explaining that a group boycott includes “pressuring a party with

whom one has a dispute by withholding, or enlisting others to withhold, patronage

or services from the target” (quoting St. Paul Fire & Marine Ins. Co. v. Barry, 438
U.S. 531, 541 (1978))). As with their price-fixing claim, the body shops’ boycott

claim “requires as a prerequisite sufficient allegations of an agreement or

conspiracy.” Id. We conclude that neither allegation on which the shops rely

plausibly suggests a conspiracy to boycott.

      The body shops first allege that the insurance companies use uniform tactics

to steer their insureds away from body shops that refuse to pay State Farm’s labor

rates. In Quality Auto, the body shops argued that the insurance companies steered

their insureds away from noncompliant shops using “the same script containing

identical false and misleading steering statements,” which could have plausibly

suggested a prior agreement to steer. Id. at 1271 (internal quotation marks

omitted). But we explained that the complaints did not contain any such allegation:

“both the word ‘script’ and the word ‘identical’ [were] conspicuously absent from



                                          29
              Case: 16-13596     Date Filed: 03/06/2020    Page: 30 of 47



the complaints.” Id. Here, the Mississippi complaint is again devoid of any

allegations about a “script” of identical steering statements. But it does allege that

“[r]egardless of which insurer is involved,” the insurance companies ordinarily use

“the same list of false or misleading” statements to steer consumers away from

noncompliant shops. The complaint then offers a nonexhaustive list of “[e]xamples

of these statements.” The statements include telling insureds that the shop they

have selected is not on the insurer’s preferred list, has had quality issues, charges

more, or takes longer to complete repairs than other shops.

      These allegations of uniform steering tactics do not plausibly suggest a

conspiracy. As we explained in Quality Auto, the steering tactics the body shops

allege “could hardly be . . . more expected or more commonly used” methods to

discourage insureds from patronizing a disfavored shop. Id. at 1272. They “are not

so idiosyncratic that they suggest conspiracy.” Id. Telling an insured that a shop is

not a preferred provider, does poor work, charges more, or takes longer than other

shops “are methods that would logically be employed by any insurer to dissuade its

insureds from using a disfavored shop.” Id. These allegations of uniform conduct

“fall well within the ‘wide swath of rational and competitive business strategy

unilaterally prompted by common perceptions of the market.’” Id. (quoting

Twombly, 550 U.S. at 554).

      In addition to uniform steering tactics, three of the Mississippi body shops



                                          30
             Case: 16-13596     Date Filed: 03/06/2020    Page: 31 of 47



allege that shortly after leaving the State Farm and Shelter direct repair programs,

they experienced a substantial drop in business from customers insured by other

insurance companies. Clinton Body Shop lost about 50 percent of its customers

from Mississippi Farm Bureau, 30 percent from Nationwide, and 20 percent from

Progressive. Clinton Body Shop of Richland lost 20 percent of its customers from

Geico, 10 percent from Safeco, 50 percent from Nationwide, 50 percent from

USAA, and 15 percent from Progressive. And after leaving Shelter’s direct repair

program, Bill Fowler’s Bodyworks lost 30 percent of its customers from

Mississippi Farm Bureau, 60 percent from State Farm, 75 percent from Allstate,

and 30 percent from Progressive.

      The body shops attribute this loss in business to a concerted effort among the

insurance companies to steer customers away from their shops as punishment for

leaving the direct repair programs. But unlike in other parts of their complaint, the

shops allege no specific instances of steering by other insurance companies after

leaving a different insurer’s program. They instead ask us to infer concerted

steering from the loss in business.

      These allegations of lost business do not plausibly suggest that the insurance

companies engaged in steering, let alone concerted steering. The body shops offer

no allegations that explain why the loss in business they allege is plausibly

explained by steering instead of other “obvious alternative explanation[s].”



                                          31
              Case: 16-13596     Date Filed: 03/06/2020   Page: 32 of 47



Twombly, 550 U.S. at 567. They instead invite us to speculate that steering caused

this loss in business. But we are not permitted to engage in speculation, even at the

pleading stage. See id. at 555 (“Factual allegations must be enough to raise a right

to relief above the speculative level.”).

      Instead of steering, the loss in business could just as plausibly be explained

by any number of legitimate market forces. Those forces include competition from

other shops, decreased demand for vehicle repairs in the relevant time period, a

greater demand for repairs in the preceding year, or fluctuations in consumer

choice about where to have vehicles repaired. The wildly varying amounts of lost

business—from 10 percent to 75 percent depending on the insurer and the shop—

undermines concerted steering as a plausible explanation. And most importantly,

the complaint provides no reason to believe that the amount of revenue each shop

receives from each insurance company remains roughly constant from year to year

under normal circumstances. In a market for car repairs, which depends on

unpredictable events like car crashes, it would be unsurprising if considerable

fluctuations in business were the norm. Absent any allegations about the usual

volume of business these three shops receive from each insurer, we cannot infer

that steering, as opposed to fluctuations in demand and consumer choice, plausibly

caused the drop in business.

      Another problem with these allegations is that the complaint provides no



                                            32
             Case: 16-13596     Date Filed: 03/06/2020    Page: 33 of 47



information about how the body shops calculated the percentages of lost business

they allege, and the percentages tell us little on their own. Among other gaps, we

do not know what time frame the body shops used to arrive at these percentages.

Did they compare the number of customers from each insurance company in the

month before and after they left the direct repair programs or the year before and

after they left the programs? The smaller the time frame, the more likely it is that

fluctuations in demand or consumer choice account for the loss. Again, we are left

to speculate. Relatedly, we have no idea how many total customers from each of

the other insurance companies these three shops served before they left the State

Farm and Shelter programs. Although the body shops collectively allege that 75 to

95 percent of their annual revenues come from insurance companies and that the

named insurance companies collectively enjoy a 75 percent market share in

Mississippi, there is likely substantial variation in the number of customers

individual shops receive from any one insurance company. For all we know, these

three shops could have each had a dozen or a thousand Progressive customers. And

losing even a large percentage of a small number of customers would not be

probative of steering as opposed to fluctuations in demand or consumer choice.

      Without more information to place these threadbare allegations of lost

business in context, we would have to engage in impermissible speculation to

conclude that concerted steering plausibly caused the decrease in business. See id.



                                          33
              Case: 16-13596    Date Filed: 03/06/2020    Page: 34 of 47



The allegations of lost business are “consistent with” concerted steering, but “they

do not plausibly establish” steering because of the many other “more likely

explanations.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). The district court

correctly dismissed the antitrust claims.

      D. The District Court Did Not Abuse Its Discretion When It Denied the
               Mississippi Body Shops’ Motion for Reconsideration.

      The Mississippi body shops argue the district court abused its discretion

when it denied their motion to reconsider its dismissal of their antitrust claims

based on newly discovered evidence. The district court denied the motion because

the body shops failed to establish that this new evidence was previously

unavailable. We agree with the insurance companies that the district court did not

abuse its discretion.

      The body shops based their motion to reconsider on newly discovered

“direct evidence of price fixing.” The body shops explained that, sometime after

filing their second amended complaint, they “obtained a statement from a

Progressive employee who stated unequivocally that body shops have no say in the

setting of their own labor rates, that the insurance companies ‘get together at big

meetings’ to set body shop labor rates, and that the insurance companies uniformly

apply the labor rates agreed upon at these meetings.” The body shops also alleged

that they “obtained a statement from a State Farm representative who stated State

Farm intentionally suppresses and fixes body shop labor rates, and that State

                                            34
              Case: 16-13596     Date Filed: 03/06/2020    Page: 35 of 47



Farm’s labor rate survey is a sham to justify its intentional fixing of labor rates.”

They moved the district court to reconsider its order of dismissal and allow them

“to amend their complaint to include these direct admissions of price fixing.”

      The district court construed the “motion to reconsider” as a motion to alter

or amend the judgment, Fed. R. Civ. P. 59(e), which it denied. The district court

correctly explained that when a Rule 59(e) motion is based on new evidence, the

movant must “show that the evidence was previously unavailable.” Mays v. U.S.

Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997). And it ruled that the body shops had

not established that their new evidence was previously unavailable. Although the

body shops asserted that the new evidence was unavailable when they filed their

second amended complaints, those complaints were pending for nearly a year

before the district court dismissed their antitrust claims. And the body shops

“offer[ed] no explanation for their failure to bring this information before the

[district court] during that time.”

      The district court did not abuse its discretion when it denied the motion to

reconsider. See M.G. v. St. Lucie Cty. Sch. Bd., 741 F.3d 1260, 1262 (11th Cir.

2014) (“Where a party attempts to introduce previously unsubmitted evidence on a

motion to reconsider, the court should not grant the motion absent some showing

that the evidence was not available during the pendency of the case.” (alterations

adopted) (quoting Mays, 122 F.3d at 46)). Indeed, the Mississippi body shops do



                                           35
             Case: 16-13596     Date Filed: 03/06/2020   Page: 36 of 47



not even challenge the ruling that they failed to establish the new evidence was

previously unavailable, so they cannot obtain reversal of that ruling. See Broward

Bulldog, Inc. v. U.S. Dep’t of Justice, 939 F.3d 1164, 1181 (11th Cir. 2019).

     E. The District Court Correctly Dismissed Most of the Mississippi Body
                          Shops’ Claims Under State Law.

      The Mississippi body shops bring several claims under state law against the

insurance companies. They assert claims of quantum meruit and tortious

interference with business relationships, and they allege that the insurance

companies violated a state statute, Miss. Code Ann. § 83-11-501. Although the

district court correctly dismissed most of these claims, we conclude that two of the

shops have adequately alleged claims of tortious interference against the

Progressive defendants.

      The claims of quantum meruit fail for the same reason those claims failed in

Quality Auto: the body shops fail to allege an essential element of that claim. 917
F.3d at 1273. To state a claim for quantum meruit, the body shops must allege,

among other elements, that they rendered services in circumstances that would

reasonably notify the insurance companies that they expected payment for the

services. See In re Estate of Fitzner, 881 So. 2d 164, 173–74 (Miss. 2003). The

body shops do not allege that the insurance companies never paid for their

services; instead, they base their claims of quantum meruit on the insurance

companies’ failure to pay enough for their services. But the body shops’ own

                                         36
             Case: 16-13596     Date Filed: 03/06/2020    Page: 37 of 47



allegations establish that the circumstances could not have reasonably notified the

insurance companies that the body shops expected additional compensation. The

body shops allege that the insurance companies tell them that they will pay no

more for repairs than the “market rate” determined by State Farm. Indeed, they

allege that the insurance companies present their payment terms on a “take it or

leave it” basis. As in Quality Auto, those allegations are fatal to the body shops’

claims of quantum meruit. “Having fully informed the Body Shops of what they

were willing to pay, the circumstances could have only reasonably informed the

Insurance Companies that the Body Shops expected to be paid the amount State

Farm would pay.” Quality Auto, 917 F.3d at 1273.

      The body shops’ statutory claims, Miss. Code Ann. § 83-11-501, also fail.

The statute prohibits an insurer from conditioning payment for repairs on those

repairs being made by a particular shop:

      No insurer may require as a condition of payment of a claim that repairs
      to a damaged vehicle . . . must be made by a particular contractor or
      motor vehicle repair shop; provided, however, the most an insurer shall
      be required to pay for the repair of the vehicle . . . is the lowest amount
      that such vehicle . . . could be properly and fairly repaired or replaced
      by a contractor or repair shop within a reasonable geographical or trade
      area of the insured.

Id. But the body shops argue that this statute imposes a duty on insurers to “pay for

a proper and fair repair” and that the insurance companies have breached that duty

by refusing to pay for necessary repairs at the body shops’ posted prices. We



                                           37
             Case: 16-13596     Date Filed: 03/06/2020    Page: 38 of 47



disagree.

      The statute imposes no duty on insurers to pay a certain amount for repairs.

Instead, the statute imposes two other requirements: it forbids insurers to

“condition . . . payment of a claim” on repairs being performed at a particular body

shop, id.; and it sets a ceiling on the amount an insurer must pay to repair a vehicle:

“the most an insurer shall be required to pay” for repairs is “the lowest amount” for

which the vehicle “could be properly and fairly repaired” by a body shop within a

reasonable distance of the insured, id. So there is only one way an insurance

company can violate the statute: by conditioning payment of a claim on repairs

being made by a particular shop. The body shops have not alleged any such

conduct by the insurance companies, so they have not alleged that the insurance

companies violated the statute. The district court correctly dismissed the statutory

claims.

      Most of the claims of tortious interference fail for one of three reasons. First,

the group allegations of tortious interference fail to give the individual insurance

companies fair notice of the claims against them, so they violate the shotgun-

pleading doctrine. Second, many of the body shops fail to allege that the insurance

companies’ actions damaged their businesses. And third, some of the body shops

fail to allege that the insurance companies acted with malice. But two of the body

shops have adequately alleged a claim of tortious interference against the



                                          38
             Case: 16-13596     Date Filed: 03/06/2020    Page: 39 of 47



Progressive defendants.

      We first address the body shops’ group allegations of tortious interference.

The body shops allege that the insurance companies interfered with their

businesses by wrongfully “steering” prospective customers away from

noncompliant body shops to competitors that complied with their pricing demands

and other requirements. Some portions of the complaint detail the specific

instances of steering about which the body shops complain. But the complaint also

alleges, more generally, that “[t]he Defendants” have wrongfully steered customers

away from “the Plaintiffs” through “their repeated campaign of misrepresentation

of facts.” The insurance companies argue that these group allegations cannot state

a claim for relief because they fail to give them fair notice of the body shops’

claims and the facts on which they are based. We agree.

      A complaint constitutes an impermissible shotgun pleading if it “assert[s]

multiple claims against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or which of the defendants

the claim is brought against.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792
F.3d 1313, 1323 (11th Cir. 2015). The problem with this kind of pleading is that it

fails “to give the defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id. Pleadings of this nature violate the

requirement that a plaintiff provide “a short and plain statement of the claim,” Fed.



                                          39
              Case: 16-13596     Date Filed: 03/06/2020   Page: 40 of 47
Rawle Civ. P. 8(a)(2). Weiland, 792 F.3d at 1320–22; see also Twombly, 550 U.S. at

555 (explaining that Rule 8(a)(2) exists to “give the defendant fair notice of what

the claim is and the grounds upon which it rests” (alteration adopted) (internal

quotation marks omitted)). Although we have sometimes vacated dismissals of

shotgun complaints and remanded with instructions to allow the plaintiff to

replead, Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001), we have also

held that a district court is required to give a counseled plaintiff only one chance to

replead before dismissing a complaint with prejudice on shotgun-pleading grounds,

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018).

      The group allegations of tortious interference constitute shotgun pleading

because they fail to give any defendant fair notice of the allegations against it. The

Mississippi complaint names 28 body shops from across the state as plaintiffs. And

counting the named insurance companies in the same corporate family as a single

defendant, the complaint names 11 defendants. The allegation that “[t]he

Defendants” steered customers away from “the Plaintiffs” makes it impossible for

any individual insurance company to determine which of the 28 body shops it is

alleged to have harmed through tortious interference. This allegation, standing

alone, fails to give the insurance companies “adequate notice” of the grounds upon

which the various body shops’ claims of tortious interference rest. Weiland, 792
F.3d at 1323; see also Magluta, 256 F.3d at 1284 (condemning as a shotgun



                                          40
               Case: 16-13596    Date Filed: 03/06/2020   Page: 41 of 47



pleading a complaint that was “replete with allegations that ‘the defendants’

engaged in certain conduct” and made “no distinction among the fourteen

defendants charged, though geographic and temporal realities make plain that all of

the defendants could not have participated in every act complained of”). The body

shops cannot rely on their group allegations of steering to state claims of tortious

interference against all the insurance companies. And because the district court

gave the body shops an opportunity to cure the group allegations by amending their

complaint, it permissibly dismissed with prejudice the claims of tortious

interference that were based on the group allegations. See Vibe Micro, 878 F.3d at

1296.

        Our decision in Quality Auto, which held that similar allegations of tortious

interference did not constitute shotgun pleading, is not to the contrary. 917 F.3d at

1274–76. Four of the complaints in Quality Auto named “only one plaintiff,” and

the fifth complaint named only “four body shops located in close proximity to each

other” as plaintiffs. Id. at 1275. We explained that it was “absolutely clear” from

the complaints that the victims of the tortious interference were the lone body shop

in the first four complaints and each of the four body shops named in the fifth

complaint, and that each defendant was alleged to have interfered with each

plaintiff. Id. But here, it is unclear that each of the named insurance companies is

alleged to have successfully steered customers away from each of 28 Mississippi



                                          41
              Case: 16-13596    Date Filed: 03/06/2020    Page: 42 of 47



body shops.

      The failure to specify which particular defendants certain allegations relate

to is not fatal when “[t]he complaint can be fairly read to aver that all defendants

are responsible for the alleged conduct,” Kyle K. v. Chapman, 208 F.3d 940, 944

(11th Cir. 2000), but we cannot fairly read the body shops’ complaint in that

manner. The specific instances of steering that the body shops describe in their

complaint provide reason to doubt that each of the insurance companies has

harmed each of the body shops through steering. As discussed below, these

allegations make clear that many of the alleged steering attempts were

unsuccessful, which prevents those body shops from establishing the element of

damages. We cannot fairly read the complaint to allege that each of the insurance

companies damaged each of the body shops by successfully diverting prospective

customers to other shops. For that reason, the group allegations fail to state a claim

for tortious interference.

      Apart from the group allegations, the Mississippi complaint alleges 15

instances of steering by particular insurance companies against individual body

shops. To state claims of tortious interference, these body shops must allege that

the insurance companies (1) intentionally and willfully acted (2) to harm the body

shops’ businesses, (3) “with the unlawful purpose of causing damage and loss,

without right or justifiable cause on the part of the [insurance companies] (which



                                          42
             Case: 16-13596     Date Filed: 03/06/2020     Page: 43 of 47



constitutes malice)” and (4) caused actual damage to the shops. See Biglane v.

Under the Hill Corp., 949 So. 2d 9, 16 (Miss. 2007). Most of the alleged instances

of steering fail to state a claim because the body shops do not allege that they

suffered damage or that the insurance companies acted with malice. But two of the

body shops have adequately alleged tortious interference.

      Ten of the alleged instances of steering fail to state a claim because the

insurance companies did not damage the body shops. As the body shops admit,

many of the “[e]xamples of steering” in their complaint are examples of “failed”

steering—instances in which the insurance company was unsuccessful in its

attempt to influence its insured to use a different body shop. Of the 15 instances of

steering, the body shops allege only five in which the steering actually caused the

customer to choose a different shop. Because they failed to allege actual damage,

Biglane, 949 So. 2d at 16, the other 10 allegations of unsuccessful steering

attempts cannot state a claim for tortious interference.

      Of the five successful instances of steering, three fail to state a claim

because the body shops do not allege that the insurance companies acted with

malice. Proof of malice requires evidence that the defendant acted “with a

malicious intent to interfere and injure the business of another,” Cenac v. Murry,

609 So. 2d 1257, 1271 (Miss. 1992), and “without right or justifiable cause,”

Biglane, 949 So. 2d at 16. These two aspects of malice are distinct; a party can act



                                          43
              Case: 16-13596     Date Filed: 03/06/2020    Page: 44 of 47



with the malicious intent to injure another but not engage in tortious interference if

he acts with right or justifiable cause. See id. (holding that a landowner who

spitefully blocked a parking area used by a neighboring business did not act

“without right or justifiable cause” because he owned the parking area). The body

shops’ allegations founder on the “without right or justifiable cause” aspect of

malice.

      Alexander Body Shop alleges that it lost two prospective customers because

State Farm required those customers to take their vehicles to one of State Farm’s

approved shops for an estimate before taking the vehicles to their shop of choice

for repairs. The two customers eventually let the approved shops repair their

vehicles to avoid the inconvenience of moving their vehicles to Alexander after the

estimate. These allegations do not establish that State Farm acted without right or

justifiable cause. Although the body shops aver that State Farm’s “insistence” that

the customers use its approved shops for estimates is “illegal,” they cite no

authority to support their assertion. Mississippi law forbids insurers to condition

payment of a claim upon “repairs to a damaged vehicle . . . be[ing] made by a

particular . . . shop,” but it does not forbid them to require customers to use their

approved shops to obtain estimates. Miss. Code Ann. § 83-11-501 (emphasis

added). Alexander has failed to allege that State Farm acted “without right or

justifiable cause” as to these two instances of steering. Biglane, 949 So. 2d at 16.



                                           44
             Case: 16-13596     Date Filed: 03/06/2020   Page: 45 of 47



      Lakeshore Body Shop alleges that it lost a prospective customer because

State Farm told her she “would have to pay herself for charges State Farm ‘did not

deem reasonable’” if she used Lakeshore for repairs instead of an approved shop.

The problem with this allegation is that Lakeshore does not allege that State

Farm’s statement to the customer was false or misleading in any way. And if the

statement was not false or misleading, we can hardly say that State Farm acted

“without right or justifiable cause.” Biglane, 949 So. 2d at 16; cf. Cenac, 609 So.
2d at 1271 (explaining that tortious interference encompasses using

“misrepresentation[s]” to interfere with business prospects). There is nothing

tortious about an insurance company truthfully informing its insureds of the

consequences of choosing one body shop for repairs over another. Although the

body shops make conclusory allegations in other parts of the complaint that the

insurance companies “generally” and “ordinarily” use “false or misleading

information” to steer their insureds away from noncompliant body shops, they fail

to allege that State Farm’s statement here was misleading in any way.

      Finally, two Mississippi body shops have adequately alleged claims of

tortious interference against the Progressive defendants based on two successful

instances of steering. AutoWorks Collision Specialist and Walkers Collision

Center allege that they each lost one customer because Progressive misleadingly

told the customers that it would guarantee the repair work if they used



                                         45
             Case: 16-13596     Date Filed: 03/06/2020   Page: 46 of 47



Progressive’s preferred shops, but not if they used Autoworks or Walkers.

According to Autoworks and Walkers, the insurance companies never “guarantee”

repair work themselves; at most, they require their preferred shops to guarantee

their own work. But the preferred shops often do not live up to these

“hypothetical” guarantees, and the insurers’ statements “mislead . . . potential

customers into assuming [that Autoworks and Walkers] do not guarantee their own

work.” AutoWorks and Walkers also allege that Progressive’s steering is designed

only to harm them and not to serve any legitimate business interest of Progressive,

which pays the same amount for repairs whether they are performed by a preferred

or non-preferred shop. In either case, Progressive pays “only what it [chooses] to

pay regardless of the actual cost of repairs.” We agree with the body shops that

AutoWorks and Walkers have plausibly alleged that Progressive intentionally

damaged their businesses with the malicious intent to injure them and without right

or justifiable cause. See Biglane, 949 So. 2d at 16.

                                IV. CONCLUSION

      We VACATE the orders dismissing the second amended complaints and

denying the body shops’ motions to reconsider in the Indiana and Utah actions. We

AFFIRM the dismissal of the Mississippi body shops’ antitrust claims and the

denial of their motion for reconsideration. We also AFFIRM the dismissal of their

claims under state law, except for the two claims of tortious interference by



                                          46
            Case: 16-13596    Date Filed: 03/06/2020   Page: 47 of 47



AutoWorks Collision Specialist and Walkers Collision Center against the

Progressive defendants. We VACATE the parts of the orders that dismissed those

two claims of tortious interference and REMAND for further proceedings.




                                       47